SIMMONS, Supernumerary Circuit Judge.
This appeal arises out of appellant’s indictment for murder in the first degree and his conviction for murder in the second degree. Sentence was twenty years imprisonment in the penitentiary.
Appellant contends error on the part of the trial judge in his oral charge relating to the law of self-defense. There was no objection or exception to any part of the charge. The District Attorney and the defendant’s counsel both stated, in response to inquiry by the trial judge, that they were satisfied with the charge. We pretermit deciding whether there was error vel non in the charge. In the absence of objections to the oral charge made during the trial, the question of error cannot be raised for the first time on appeal. Allison v. State, 281 Ala. 193, 200 So.2d 653(3); Eady v. State, 48 Ala.App. 726, 267 So.2d 516(4); Hagood v. State, 47 Ala.App. 626, 259 So.2d 679(6).
It appears from the record that there was a conflict of evidence as to the circumstances incident to the homicide. The jury resolved the conflict against the defendant. There was no motion for a new trial.
It is unnecessary to delineate the evidence. Appellant’s counsel argues unavailingly that the trial court erred in its oral charge. He does not otherwise assert error. We find none in the record. Thus, the judgment is due to be and is hereby affirmed.
The foregoing opinion was prepared by Hon. Bowen W. Simmons, Supernumerary Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
Affirmed.
All the Judges concur.